Exhibit 10.1

STOCKHOLDER SUPPORT AGREEMENT

THIS STOCKHOLDER SUPPORT AGREEMENT (this “Agreement”) is made and entered into
as of [●], 2020, by and among Adgero Biopharmaceuticals Holdings, Inc., a
Delaware corporation (the “Company”), and each of the undersigned stockholders
(each, a “Holder”) of DelMar Pharmaceuticals, Inc., a Nevada corporation (the
“Parent”).

RECITALS

Pursuant to an Agreement and Plan of Merger and Reorganization, dated as of the
date hereof (the “Merger Agreement”), by and among the Company, Parent, and
Adgero Acquisition Corp., a Delaware corporation and wholly-owned subsidiary of
Parent (“Merger Sub”), Merger Sub is merging with and into the Company (the
“Merger”) and the Company, as the surviving corporation of the Merger, will
thereby become a wholly-owned subsidiary of Parent. Concurrently with the
execution and delivery of the Merger Agreement and as a condition and inducement
to the Company to enter into the Merger Agreement, the Company has required that
Holder enter into this Agreement. Holder is the beneficial owner (within the
meaning of Rule 13d-3 of the Exchange Act) of such number of shares of the
outstanding common stock, par value $0.001 per share, of Parent as is indicated
beneath Holder’s signature on the last page of this Agreement (the “Shares”).

Capitalized terms used herein but not defined shall have the meanings ascribed
to them in the Merger Agreement.

AGREEMENT

The parties agree as follows:

1. Agreement to Retain Shares.

(a) Transfer. During the period beginning on the date hereof and ending on the
earlier to occur of (i) the Effective Time and (ii) the termination of the
Merger Agreement in accordance with the terms and provisions thereof (the
“Expiration Date”), (1) except as contemplated by the Merger Agreement, and
except as provided in Section 1(b), Holder agrees not to, directly or
indirectly, sell, transfer, exchange or otherwise dispose of (including by
merger, consolidation or otherwise by operation of law) the Shares or any New
Shares (as defined below), and (2) Holder agrees not to, directly or indirectly,
grant any proxies or powers of attorney, deposit any of the Shares into a voting
trust or enter into a voting agreement with respect to any of the Shares, or
enter into any agreement or arrangement providing for any of the actions
described in this clause (2) (other than as required to comply with
Section 2(a)).

(b) Permitted Transfers. Section 1(a) shall not prohibit a transfer of Shares or
New Shares by Holder (i) to any family member or trust for the benefit of any
family member, (ii) to any stockholder, member or partner of any Holder which is
an entity, (iii) to any Affiliate of Holder, or (iv) to any person or entity if
and to the extent required by any non-consensual Order, by divorce decree or by
will, intestacy or other similar applicable Law, so long as the assignee or
transferee agrees to be bound by the terms of this Agreement and executes and
delivers to the parties hereto a written consent and joinder memorializing such
agreement. During the term of this Agreement, Parent will not register or
otherwise recognize the transfer (book-entry or otherwise) of any Shares or any
certificate or uncertificated interest representing any of Holder’s Shares,
except as permitted by, and in accordance with, this Section 1(b).



--------------------------------------------------------------------------------

(c) New Shares. Holder agrees that any shares of common stock of Parent that
Holder purchases or with respect to which Holder otherwise acquires record or
beneficial ownership after the date of this Agreement and prior to the earlier
to occur of (i) the Effective Time and (ii) the Expiration Date (“New Shares”)
shall be subject to the terms and conditions of this Agreement to the same
extent as if they comprised the Shares.

2. Agreement to Vote Shares.

(a) Until the earlier to occur of the Effective Time and the Expiration Date, at
every meeting of the stockholders of Parent called with respect to any of the
following, and at every adjournment thereof, and on every action or approval by
written consent of the stockholders of Parent with respect to any of the
following, Holder shall appear at such meeting (in person or by proxy) and shall
vote or consent the Shares and any New Shares (i) in favor of the adoption of
the Parent Stockholder Matters and (ii) against any Acquisition Proposal (the
“Covered Proposal”). This Agreement is intended to bind Holder as a stockholder
of Parent and only with respect to the Covered Proposal. Except as expressly set
forth in clauses (i) and (ii) of this Section 2, Holder shall not be restricted
from voting in favor of, against or abstaining with respect to any other matter
presented to the stockholders of Parent. Until the earlier to occur of the
Effective Time and the Expiration Date, Holder covenants and agrees not to enter
into any agreement or understanding with any Person with respect to voting of
its Shares on any Covered Proposal which conflicts with the terms of this
Agreement.

(b) Holder further agrees that, until the earlier to occur of the Effective Time
and the Expiration Date, Holder will not, and will not permit any entity under
Holder’s control to, (A) solicit proxies or become a “participant” in a
“solicitation” (as such terms are defined in Rule 14A under the Exchange Act) in
opposition to the Covered Proposal, (B) initiate a stockholders’ vote with
respect to an Acquisition Proposal, (C) become a member of a “group” (as such
term is used in Section 13(d) of the Exchange Act) with respect to any voting
securities of Parent with respect to an Acquisition Proposal, or (D) take any
action that Parent is prohibited from taking pursuant to Section 4.4 of the
Merger Agreement.

3. Representations, Warranties and Covenants of Holder. Holder hereby represents
and warrants to the Company that (i) Holder is the beneficial owner of the
Shares, which, at the date of this Agreement and at all times up until the
earlier to occur of (A) the Effective Time and (B) the Expiration Date, will be
free and clear of any Liens or other encumbrances (other than those created by
this Agreement or applicable Law), (ii) as of the date hereof, Holder does not
own of record or beneficially any shares of outstanding capital stock of Parent
other than the Shares (excluding shares as to which Holder currently disclaims
beneficial ownership in accordance with applicable Law), (iii) Holder has the
legal capacity, power and authority to enter into and perform all of Holder’s
obligations under this Agreement and (iv) this Agreement has been duly and
validly executed and delivered by Holder and constitutes a valid and binding
agreement of Holder, enforceable against Holder in accordance with its terms,
subject to (a) laws of general application relating to bankruptcy, insolvency
and the relief of debtors and (b) rules of law governing specific performance,
injunctive relief and other equitable remedies.

 

-2-



--------------------------------------------------------------------------------

4. Termination. This Agreement shall terminate automatically and shall have no
further force and effect as of the earlier of the Effective Time and the
Expiration Date.

5. Fiduciary Duties. Notwithstanding anything in this Agreement to the contrary:
(i) Holder makes no agreement or understanding herein in any capacity other than
solely in Holder’s capacity as a beneficial owner of the Shares and (ii) nothing
in this Agreement shall be construed to limit or affect Holder, or any Affiliate
or designee of Holder, in any other capacity (including as an officer of Parent
or as a member of the Parent Board in acting in his or her capacity as an
officer or director of Parent) or in exercising his or her fiduciary duties and
responsibilities as an officer of Parent or as a member of the Parent Board.

6. Miscellaneous.

(a) Amendments and Waivers. Any term of this Agreement may be amended or waived
with the written consent of the parties hereto or their respective successors
and assigns. Any amendment or waiver effected in accordance with this
Section 6(a) shall be binding upon the parties and their respective successors
and assigns.

(b) Governing Law; Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to
principles of conflicts of law thereof. Each of the parties hereto (i) consents
to submit to the personal jurisdiction of the Court of Chancery of the State of
Delaware (or, only if the Court of Chancery of the State of Delaware declines to
accept or does not have jurisdiction over a particular matter, any state or
federal court within the State of Delaware) in the event any dispute arises out
of this Agreement, (ii) agrees that it shall not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court
and (iii) agrees that it shall not bring any action relating to this Agreement
in any court other than the Court of Chancery of the State of Delaware (or, only
if the Court of Chancery of the State of Delaware declines to accept or does not
have jurisdiction over a particular matter, any state or federal court within
the State of Delaware).

(c) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

(d) Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

(e) Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient upon receipt, when delivered personally
or by courier, overnight delivery service, confirmed email or confirmed
facsimile, or 72 hours after being deposited in the regular mail as certified or
registered mail with postage prepaid, if such notice is addressed to the party
to be notified at such party’s address, email address or facsimile number as set
forth below, or as subsequently modified by written notice.

 

-3-



--------------------------------------------------------------------------------

(f) Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable Law, the parties agree to renegotiate such
provision in good faith, in order to maintain the economic position enjoyed by
each party as close as possible to that under the provision rendered
unenforceable. In the event that the parties cannot reach a mutually agreeable
and enforceable replacement for such provision, then (i) such provision shall be
excluded from this Agreement, (ii) the balance of the Agreement shall be
interpreted as if such provision were so excluded and (iii) the balance of the
Agreement shall be enforceable in accordance with its terms.

(g) No Ownership Interest. Nothing contained in this Agreement shall be deemed
to vest in the Company or any of its Affiliates any direct or indirect ownership
or incidence of ownership of or with respect to any Shares or New Shares. All
rights, ownership and economic benefit of and relating to the Shares and any New
Shares shall remain vested in and belong to Holder, and the Company shall have
no authority to manage, direct, superintend, restrict, regulate, govern or
administer any of the policies or operations of Parent or exercise any power or
authority with respect to Holder in the voting of any Shares or New Shares,
except as specifically provided herein and in the Merger Agreement.

(h) Specific Performance. Each of the parties hereto recognizes and acknowledges
that a breach of any covenants or agreements contained in this Agreement will
cause the Company to sustain damages for which they would not have an adequate
remedy at law for money damages, and therefore each of the parties hereto agrees
that in the event of any such breach the Company shall be entitled to the remedy
of specific performance of such covenants and agreements and injunctive and
other equitable relief in addition to any other remedy to which they may be
entitled, at law or in equity.

(i) Dissenters’ Rights. The Holder hereby irrevocably and unconditionally waives
any dissenters’ rights, appraisal rights or similar rights that the Holder may
have arising out of the consummation of the Merger and the contemplated
transactions, whether arising out of applicable law, contract or otherwise, and
the Holder hereby withdraws any and all objections or any other actions with
respect to the Merger Agreement and contemplated transactions and/or demands for
appraisal, if any, with respect to any shares of capital stock of the Company
owned or hereinafter acquired by the Holder.

(j) Documentation and Information. The Holder shall permit and hereby authorizes
Parent to publish and disclose in all documents and schedules filed with the
SEC, and any press release or other disclosure document that Parent reasonably
determines to be necessary in connection with the transactions contemplated by
the Merger Agreement, the Holder’s identity and ownership of the Shares and any
New Shares the nature of the Holder’s commitments and obligations under this
Agreement.

[SIGNATURE PAGE FOLLOWS]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
on the date first above written.

 

ADGERO BIOPHARMACEUTICALS HOLDINGS, INC. By:  

                     

Name:   Title:  

 

Address:

[●]

[●]

  Telephone:   [●] Facsimile:   [●] Email:   [●] Attention:   [●]



--------------------------------------------------------------------------------

HOLDER:

 

[●] Holder’s Address for Notice:

 

 

 

Email: Attention:

 

Shares owned of record:    Beneficially owned shares:

Class of Shares

  

Number

  

Class of Shares

  

Number

Common Stock       Common Stock   

 

-6-